Title: To James Madison from Robert R. Livingston, 13 January 1804
From: Livingston, Robert R.
To: Madison, James



⟨N⟩o 95
Sir
Paris 13th January 1804
The measures of the Commissioners exciting the utmost uneasiness & dissatisfaction among the creditors here, & as I doubt not that it will be extended to those of the United States & afford ground to improper Speculations upon their debts, I have been anxious to afford you a just view of the probable amount of the demand: In this, I had hoped to have been aided by Mr Skipwith whose duty it certainly was to give me the most accurate information he could collect. I have received from him a list of claims, & I had hoped as he gave me reason to believe that he would annex Such observations to it as would have Served to direct my judgement—this however he has Since declined & he tells me that he has transmitted this list to you—the impropriety of his corresponding directly with you on public measures without Submitting his correspondence to my inspection is So obvious that I trust it will receive your marked disapprobation. In the present instance unless he has accompanied his list with very particular observations, it must lead you into error & deceive the American creditors greatly, as to his probable prospect of payment Since the whole list is a tissue of errors & is calculated to render the amount of claims as large as possible with what view, I will not pretend to judge. The list contains a number of claims for which there is no foundation—a number that are paid, as Mr Skipwith himself knows; a number for which no vouchers can be produced; a number that do not come under the Treaty. I have endeavoured to investigate the Subject as well as I can do; in the little time that has been left me; Since I have lost the hope of Mr Skipwith’s aid in doing it, the result of which you will find in the enclosed Statement. I send you the Several notes on which the calculations are made except one No 000. this I omit because the particulars of this might bear the appearance of prejudging particular cases, tho’ I have no doubt that the result will be what I have Stated. Upon the whole I have very little doubt that the 20 millions will cover the whole of the claims embraced by the Convention particularly if, as is manifestly just, the U. S. pay the interest which will not amount to less than a million, incurred by the conduct & delays of their own officers. The Chef-de-Bureau Mr Guillaume, asserts that 18 millions will more than cover all our demands. It is of the utmost importance that our Govt Should be well informed on this interesting Subject, & that false views of it Should not lead to delays & to such discouragements as may render our citizens the prey of Speculators. It is much to be lamented that Mr Maclure has contrived to influence the mind of one of the Board & to prevent that harmony between them & me which the public interest requires, & which we happily enjoyed till he came from England & joined the Board. Barnet has disapproved of all their transactions, but is weak & timid, when he cannot get them to take his advice, he joins in their measures, & then acknowledges to me that they are wrong & apologizes for them by Saying that he can not oppose his colleagues.
When they were notified of the ratification of the Treaty, they gave out that they would go on. But as far as I can learn they are now doing nothing. It is certain they have Sent up no accounts Since the arrival of Mr Maclure. It is my duty to Say that the public interest requires his immediate removal as well as direct instructions to the Board to advise with the Minister & inform him of all their transactions, & that the Same order should go to the Commercial agent, whose business in fact at Paris is & ought ⟨to⟩ be that only of a Commercial Secretary. I have no personal interest in urging this, Since I trust that your first letters after the rect. of this, will bring my permission to retire, but the public interest imperiously demands it. I have not thought it proper to apply to the French Government for permission to Suspend the drawing of the bills, for since the Board have Stopped their proceedings, it will be unnecessary. I think it more prudent to leave the responsibility Since they chuse to take it with them than Lay it to our Government. Besides as the French Government knows they are doing nothing they will think the demand premature. This delay will also, as I trust, afford me a more ample detail of your reasons than I have yet received, & entitle me to combat the objections which, I doubt not, will be made here to the creation of new delays, Since they are far from being pleased with those that have already intervened.
The House of Strobbel at Bordeaux has failed for a very large amount. Strobbel is himself in England. Antwerp is without a Commercial agent tho’ its commerce is very important. I believe under the present circumstances it cannot be the President’s intention that the Commercial agency Should be longer Suspended to wait the arrival of Mr Strobbel, or that Since his bankrupcy, it would be proper if he were here that he Should have it. I Shall therefore fill up the blank with Mr Ridgway’s name but at the Same time inform him that in case the President Should Chuse to give a preference to Mr Strobbel that he will resign in his favor. I hope this arrangement will be acceptable to the President, & that if he Still thinks Mr Strobbel Should have the preference that he will Send a Commission for him. You will observe that Mr Strobbel Settled when at home at Bordeaux, & that I have no reason to believe that the removal to Antwerp would be agreable to him. Mr Ridgway is settled at Antwerp & is a very respectable man & much considered there, & is willing to accept the appointment.
In my last I had the honor to inform you of my application to the Government for their aid in making Such arrangements with Tripoli, as the unfortunate loss of the Philadelphia renders necessary either in procuring a peace, or the liberation of those of our unfortunate fellow-citizens as have fallen into the hands of the Tripolitans. Enclosed is the answer to my note: I Shall consult with Mr Talleyrand on the instructions that he means to give to their Commercial agent at Tripoly & forward them to Commodore Prebble, & if possible to Mr Lear, who, I presume has the President’s orders for making peace if opportunity offers. Every aid that can with propriety be asked from this Court, I can obtain for him. I Submit it, Sir, to your judgement, whether it would not be proper to publish in America my note & the answer which is honourable to us, & would have a tendency to calm the anxiety of the friends of the Sufferers, by Shewing that they had commanded immediate attention & were not without a prospect of Speedy relief. I Send you by this conveyance the book you alluded to, & one other that you will find interesting. The Italian authors I have not yet been able to obtain when I do they Shall be transmitted.
No change of any importance has taken place Since my last. Preparations for the descent continue with great activity. I have the honor to be Dear Sir, With the highest respect & esteem your most Obt hum: Servt.
Robt R Livingston
P. S. upon reflection I find the Commission for the commercial agent void as it only could be good till the meeting of the Senate which has Since intervened, So that you will of course provide for filling this place.
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 9); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner as received 4 May. For enclosures, see nn. 2, 3, 6, and 8.



   
   Skipwith had enclosed this list of claims, which has not been found, in his 1 Jan. 1804 letter to JM. The summary of claims enclosed in Skipwith to Livingston, 7 Jan. 1804 (NHi: Livingston Papers; 1 p.), shows a total of just over 24,700,000 livres, not including twenty-five claims recently received and “Claims yet to come forward.” Skipwith conceded that many of the claims would probably not be allowed.



   
   Livingston enclosed his “Notes relative to the American claims, tending to prove their real amount” (3 pp.; two copies; both docketed by Wagner), showing the amounts claimed, with corrections in addition, plus interest, minus reductions for various reasons, including unsupported claims, as totaling just over 17,388,129 livres, leaving just over 2,611,870 livres remaining “for errors in the above statement, & for unforseen occurrences” from the Fr 20 million allotted in the claims convention. A note in Livingston’s hand on the verso of the first copy reads: “15th. Jany. I have just learned that the comrs. are going on & have yesterday sent up 6 cla[i]ms so that I must now I presume put in the note you direct. R R L.”



   
   Livingston enclosed (1) “List No. 0” (1 p.; two copies; both docketed by Wagner), “Claims paid recognized on the Examen of half the claims,” totaling just over 2,424,829 livres; (2) “List No. 0000” (1 p.; two copies; both docketed by Wagner), headed “Claims not supported in equity, or by vouchers” and listing claims under Skipwith’s agency plus sums for depreciation of assignats and bills from Île de France totaling just over 3,153,468 livres; (3) “List No. 00” (1 p.; docketed by Wagner as enclosed in Livingston’s no. 95), headed “Comparison between the Sums claim’d, & the Sums at which liquidated by the french Liquidator”; and (4) “List No. 000” (1 p.; docketed by Wagner), “Claims not within the Treaties of 1800 and 1803,” totaling just over 3,395,135 livres, with a note adding that many other claims would also be excluded because they were of foreign origin or were initiated by men who were not U.S. citizens.



   
   For Livingston’s instructions to request that the French government consent to a delay in the issuance of drafts on any awards given, see the postscript to JM to Livingston, 9 Nov. 1803.



   
   For Daniel Strobel’s career, see JM to Livingston, 5 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:573, 574 n. 1).



   
   Livingston enclosed a copy of Talleyrand to Livingston, 22 Nivôse an XII (13 Jan. 1804) (3 pp.; in French; docketed by Wagner; translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:335–36, where it is dated 17 Jan.), replying to Livingston’s 2 Jan. 1804 letter requesting assistance and stating that Napoleon’s sincere attachment to the U.S. government and people moved him to order the French commissary general at Tripoli to assist in any way possible in obtaining the release of the American prisoners.



   
   For JM’s request for books advertised in the Moniteur universel, see JM to Livingston, 6 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:491–96 and n. 10).



   
   Livingston also enclosed copies of Talleyrand to Livingston, 13 Nivôse an XII (4 Jan. 1804) (3 pp.; in French; docketed by Wagner: “Am. creditors who are debtors to French individuals”), proposing that where objections were made to U.S. claims, their existence should be noted on the certificate by the bureau of liquidation and no payment made by the U.S. government until the objections were removed; and Livingston’s 7 Jan. 1804 reply (4 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:181–82), rejecting the request and giving several reasons why such withholding of payment would be unjust to U.S. claimants.


